ORDER

Andreas Cramer von Clausbruch and Lisa R. Cramer von Clausbruch appeal from the judgment of the trial court following jury verdicts in their favor that awarded them actual damages of $900.00 and no punitive damages for their claims that WFS Financial, Inc. (“WFS”) violated the Soldiers’ and Sailors’ Civil Relief Act of 1940, 50 App. U.S.C. Section 531 (1998) and committed conversion when WFS repossessed a 1992 Mitsubishi Expo without a court order.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).